         Case 1:20-cv-07529-LGS Document 36 Filed 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 COMMWORKS SOLUTIONS, LLC,

                               Plaintiff               Civil Action No.: 1:20-cv-7529-LGS

                       v.                                     Jury Trial Demanded

 MEDIACOM COMMUNICATIONS
 CORPORATION,

                               Defendant.


               ORDER OF PARTIAL DISMISSAL WITHOUT PREJUDICE

       IT IS HEREBY ORDERED that:

       (1) CommWorks’ Counts II and V in the above-captioned action relating to the ’807 and

’596 Patents are hereby dismissed without prejudice by agreement of CommWorks and

Defendant pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure;

       (2) Defendants Counterclaims Three, Four, Seven, and Eight as they apply to alleged

non-infringement and/or invalidity of the ’807 and ’596 Patents are hereby dismissed without

prejudice by agreement of CommWorks and Defendant pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure;

       (3) The Parties shall each bear their own costs, expenses, and attorneys’ fees with respect

to the Counts and Counterclaims that are subject of this Order; and

       (4) This Order does not extend to any other patent owned or controlled by CommWorks

either expressly or by implication, estoppel or otherwise.

Dated: April 22, 2021
       New York, New York




                                                 1
